Title: To George Washington from Edmund Randolph, 2 April 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] April 2. 1794
          
          The secretary of State has the honor of inclosing to the President the opinions of the
            gentlemen upon two cases of passports. If the President should decide in their favor, it
            will be a relief to the parties that they should be issued without delay.
          The gentlemen also agree in the propriety of Mr Higginson, a young lawyer here, being
            sent to the West Indies to enter the appeals. If this be agreeable to the President,
            E.R. will speak to him to understand his terms &c.
        